                                                                         -^^FlLED^'

UNITED STATES DISTRICT COURT
                                                                          MAR 2 8 2019
WESTERN DISTRICT OF NEW YORK
                                                                      ''fr:>4^QEWFNGU'0i'


ALEXANDER GUERRERO TORO,

                    Plaintiff,                    DECISION AND ORDER


              V.                                  6:I6-CV-066I0EAW


NORTHSTAR DEMOLITION &
REMEDIATION,

                    Defendant.



                                  INTRODUCTION


       Plaintiff Alexander Guerrero Tore ("Plaintiff), proceeding pro se, commeneed this

action on September 6, 2016, alleging that NorthStar Demolition & Remediation LP'

("Defendant") violated his rights under the Americans with Disabilities Act of 1990, as

codified, 42 U.S.C. § 12112 et seq. (the "ADA"), by failing to provide reasonable

accommodations for his alleged disability, wrongfully terminating his position of

employment, permitting workplace harassment, and retaliating against him on the basis of

his disability. (Dkt. 1). Presently before the Court is Defendant's motion for summary

judgment. (Dkt. 42). For the following reasons. Defendant's motion is granted.




'      Defendant notes that its name is spelled incorrectly in the caption of this action.
(Dkt. 48 at 9).
                                          - 1 -
                                     BACKGROUND^

I.     Plaintifrs Employment as an Asbestos Handler

       Plaintiff began his employment with Defendant as an asbestos handler in February

2015. (Dkt. 42-1 at ^ 21; see Dkt. 43-1 at 44-45, 50).^ An asbestos handler removes

asbestos and performs limited interior demolition, worksite cleaning, "work area

plasticizing," water filtration procedures, and "hot work" on abatement projects. (Dkt. 42-

1 at TI22; see Dkt. 43-1 at 52-53, 60-63). These responsibilities generally require the use

of both hands. (Dkt. 42-1 at ][ 23; see, e.g., Dkt. 43-1 at 55-57, 59, 61-62). For example,

work area plasticization requires both hands to hang plastic sheets securing the area, and

an asbestos handler's demolition duties entail the operation of power drills and the use of

sledgehammers. (Dkt. 42-1 at       26-28; see Dkt. 43-1 at 56-57, 63).

       Plaintiff was primarily charged with using a "power-washer" machine, which is a

device that "sprays high pressure water from a hose" and requires both hands to operate.

(Dkt. 42-1 at    29-30, 33, 43; see Dkt. 43-1 at 64-65; Dkt. 44 at ^ 22). One hand must

continuously grip the trigger on the machine's "wand" to release the flow of water, while



^      The Court notes that while Plaintiff has filed various documents in opposition to
Defendant's motion(Dkt. 56;Dkt. 57), he has failed to submit any sworn affidavits or other
evidence in admissible form. Plaintiffhas also failed to file a responding Rule 56 statement
of undisputed facts. Accordingly, the following facts are drawn from Defendant's
unopposed Rule 56 statement(Dkt. 42-1) to the extent Defendant's assertions therein are
supported by evidence in the record, see Vt. Teddy Bear Co. v. 1-800 Beargram Co., 373
F.3d 241, 244 (2d Cir. 2004)(stating that "the district court may not rely solely on the
statement of undisputed facts contained in the moving party's Rule 56.1 statement," but
instead "must be satisfied that the citation to evidence in the record supports the assertion").
^      Although Plaintiff "understands a little bit" of English (Dkt. 43-1 at 37), he
primarily speaks Spanish (Dkt. 50-1 at 6).
                                             -2-
the other hand maneuvers the wand to direct the water at the desired target. (Dkt. 42-1 at

      31-32; see Dkt. 43-1 at 64-65; Dkt. 44 at ^ 22). Plaintiffs other duties included the

removal of asbestos, lead, mercury, batteries, certain light fixtures, and different types of

chemicals. (Dkt. 42-1 at ^ 35;see Dkt.43-1 at 53-56). When removing mercury. Plaintiff

was at times required to scale ladders and scaffolding and use both his hands to unscrew

lamps, cut cables, and apply sealant. (Dkt. 42-1 at ^ 36; see Dkt. 43-1 at 53-56). Plaintiff

used the power-washer to spray pressurized water at the worksite asbestos, and then placed

the asbestos into disposal bags. (Dkt.|
                                      42-1 at 38; see Dkt. 43-1 at 57-59). Asbestos

handlers also changed the hoses and filters on the water treatment system that filtered water

at the worksite, which required the use of both hands as well. (Dkt. 42-1 at ^ 39; see Dkt.

43-1 at 60-61).

         Additionally, asbestos handlers were assigned "hot work," which entails using a

"flaming gas pressurized tool to cut though"train rails and requires the operator to use both

hands in doing so. (Dkt. 42-1 at ^ 41; see Dkt. 43-1 at 61-62; Dkt. 45 at ^ 33). After hot

work is completed, another employee is required to watch the gas tool for about one horn-

to make sure it does not reignite, but this secondary task, denoted as "fire watching," is

"only required when someone performed hot work" to begin with. (Dkt. 42-1 at ^ 42; see

Dkt. 44 at ^ 31; Dkt. 45 at ^ 33;see also Dkt. 43-1 at 88).

II.      The Onset of PlaintifPs Disability


         Between February 2015 and August 2015, Plaintiff had full use of each of his arms

and hands and could perform all the essential functions of an asbestos handler. (Dkt. 42-1

at ^ 44; see Dkt. 43-1 at 66). Starting in August 2015, Plaintiff began to experience pain

                                            -3-
in his right arm, which he attributed to his use of the power-washer. (Dkt. 42-1 at        45-

46; see Dkt. 45 at ^ 20). Plaintiff subsequently opened a Workers' Compensation claim

and was examined by a medical physician before being placed on "restricted duty." (Dkt.

42-1 at    46-48; see Dkt. 45 at ^ 21; Dkt. 45-1 at 6). At this point, Plaintiff was directed

not to use his right arm or right hand. (Dkt. 42-1 at    46-48; see Dkt. 45-1 at 6).

       As a result of Plaintiffs limited use of his extremities, he was unable to perform

certain essential functions of an asbestos handler. (Dkt. 42-1 at ^ 49; see Dkt. 43-1 at 45-

49, 97-99; Dkt. 44 at ^ 14; Dkt. 45 at T| 57). Initially, Defendant offered Plaintiff "light

duty tasks" to permit his continued employment despite these physical limitations. (Dkt.

42-1 at ^ 50; see Dkt. 44 at    26-28; Dkt. 45     25, 30). Because Defendant's employees

had difficulty finding applicable light duty tasks to assign Plaintiff, Plaintiff was permitted

to watch safety trainings and clean an on-site office trailer, which were not tasks assigned

to asbestos handlers. (Dkt. 42-1 at TI51; see Dkt. 44 at ^ 26; Dkt. 45 at ^ 25).

       On August 31, 2015, a physician examined Plaintiff for a second time. (Dkt. 42-1

at ^ 52; see Dkt. 45 at ^ 24). The physician concluded that Plaintiffs restrictions had not

changed, and Plaintiff was advised to refrain from using his right hand and right arm;

limitations that continued to undermine his ability to perform all essential functions of an

asbestos handler. (Dkt. 42-1 at      52-53; see Dkt. 43-1 at 45-49, 97-99; Dkt. 45 at ^ 24;

Dkt. 45-1 at 9). On September 18, 2015, Plaintiff supplied a doctor's note from the New

York Physical Medicine Center, LLC, which dictated that Plaintiff restrict the use of his

upper right extremities for eight weeks. (Dkt. 42-1 at ^ 57; Dkt. 45 at ^ 27; Dkt. 45-1 at

12). On September 22,2015,Plaintiff was diagnosed with mild carpal tunnel syndrome in

                                             -4-
his left side and moderate carpal tunnel syndrome in his right side. (Dkt.42-1 at^ 124;see

Dkt. 43-1 at 152). Plaintiff subsequently received another doctor's note from the same

facility, dated September 23,2015, which directed Plaintiffto limit any "gripping, grasping

or lifting [of] more than 10 pounds with his right hand." (Dkt. 42-1 at ^ 57; Dkt. 45 at

^ 28; Dkt. 45-1 at 14). On October 9, 2015, Plaintiff submitted a third doctor's note,

indicating that Plaintiff should avoid "repetitive gripping and grasping" and "lifting more

than 15 pounds" with his upper right extremities for ten weeks. (Dkt. 42-1 at ^ 59; Dkt. 45

at ^ 29; Dkt. 45-1 at 16). On November 20, 2015, Plaintiff secured a fourth doctor's note,

indicating that Plaintiff should "avoid writing paperwork, avoid repetitive gripping and

grasping," and avoid lifting "more than 10 pounds" with his upper right extremities for

about 12 weeks. (Dkt. 42-1 at ^ 61;       Dkt. 43-1 at 123).

III.   PlaintifPs New Job Assignments


       In light of Plaintiff's restrictions. Defendant created "new light duty assignments

for Plaintiff between September and October of 2015 to keep him employed, which

included the decontamination of tools utilized at the worksite. (Dkt. 42-1 at    63-64; see

Dkt. 43-1 at 68-69; Dkt. 44 at        26-28). When Plaintiff "complained" that this task

"required him to use his right hand," Defendant assigned other light duty tasks to Plaintiff,

which included "sweeping and picking up garbage, picking up loose nails with a magnetic

broom, fire watching, tracking the entry and exit time of vehicles and their license plates

as they exited and entered the [worksite], inspecting and measuring fences and monitoring

the water treatment system for leaks." (Dkt. 42-1 at ^ 65; see Dkt. 43-1 at 71, 84, 86, 88-

90; Dkt. 44 at If 28; Dkt. 45 at ^ 30).

                                            -5-
         Asbestos handlers were not generally responsible for performing such tasks, with

the exception of fire watching. (Dkt. 42-1 at      64,66-67; see Dkt. 44 at If 28; Dkt. 45 at

^ 30). Asbestos handlers performed fire watching duties after "hot work" on a "boiler

casing" because "disposing ofthe boiler was part ofthe asbestos removal process," but this

task was conducted about 200 feet above the worksite and required the worker to climb

ladders and scaffolding. (Dkt. 42-1 at      67-68; see Dkt. 44 at     31-32; Dkt. 45 at 133).

Since Plaintiff was unable to safely scale ladders and scaffolding to reach these elevated

positions. Plaintiff was assigned to "fire watch" after hot work was performed on train rails

on the ground; an assignment not usually tasked to asbestos handlers because it is not

related to asbestos abatement. (Dkt. 42-1 at Tf^ 68-69; see Dkt. 44 at If^f 31-32; Dkt. 45 at

1133).

         Subsequently, Plaintiff complained that the task of logging vehicular license plates

and the entry and exit times of vehicles coming and going fi"om the worksite was "unsafe"

and stated that he would no longer perform this task. (Dkt. 42-1            \ see Dkt. 43-1 at

94; Dkt. 44 at Tf^f 33-34; Dkt. 45 at ^^f 34-35). Plaintiff also became "dissatisfied" with the

task ofinspecting and measuring fences because the measuring tool, which was "similar to

a measuring tape connected to a wheel,... required him to use his right hand." (See Dkt.

42-1 at     72-74; see Dkt. 43-1 at 89-91; Dkt. 44 at Tf 35; Dkt. 45 at ^ 35). On November

2, 2015, Plaintiff was tasked with monitoring the water treatment system at the worksite

for leaks, which was also not a task required of asbestos handlers. (Dkt. 42-1 at      75-76;

seeiykX.43-1 at 85,88-89,91;Dkt.44 at ^36;Dkt.45 at ^37). The water treatment system

is located outdoors, and, as the seasonal temperature began to drop,the system would often

                                             -6-
freeze, requiring that the hoses, pumps, and filters be disconnected to prevent the system

from bursting. (Dkt. 42-1 at     76-77;see Dkt. 43-1 at 85, 88-89, 91; Dkt. 45 at ^ 37).

       As a result of his new light duty assignments. Plaintiffs schedule was altered so

that he was to report to work at 8:00 A.M., instead of 7:00 A.M., and would sometimes

depart early when no more light duty tasks needed to be completed. (Dkt.42-1 at Tf 78;see

Dkt. 43-1 at 87; Dkt.44 at ^ 37; Dkt. 45 at ^ 38). Plaintiffs lunch hour was also altered in

order for him to complete his fire watching duties, requiring him to monitor the relevant

tools after "hot work" was completed while the other workers had their lunch. (Dkt. 42-1

at t 80; see Dkt. 43-1 at 87 Dkt. 44 at ^ 39; Dkt. 45 at\ 40).

IV.    Plaintiffs Work Absences and Further Medical Complications

       Defendant requires its employees to contact their direct supervisors before their shift

starts ifthey plan to be absent. (Dkt. 42-1 at If 81;jee Dkt. 45 at ^ 41). Although Plaintiff

called his supervisor, Jeffrey Beckingham ("Beckingham")on October 21,2015,to inform

him that he would be absent on October 21st, Plaintifffailed to indicate that he would also

be absent on October 22nd and October 23rd as well. (Dkt. 42-1 at         82-84; see Dkt. 45

at ^ 42; see also Dkt. 45-1 at 18-20). As a result of Plaintiffs failure to comply with

Defendant's employee protocols, he was issued a written warning on October 26, 2015.

(Dkt. 42-1 at ^ 86; see Dkt. 45 at ^ 43). On October 27, 2015, Plaintiff was again absent

from work and again failed to notify his supervisor of this absence prior to the start of his

shift; although he did call the Site-Safety Officer, Raymond Cox ("Cox"), later that day to

inform Cox that he was in the hospital with "high blood pressure." (Dkt. 42-1 at 88;see



                                            -7
Dkt. 45 at f 44). Plaintiff was not disciplined for this action. (Dkt. 42-1 at t 89; see Dkt.

45 at ^44).

       On October 28, 2015, Plaintiff called "911" while at work logging entry and exit

times for vehicles and was transported to Rochester General Hospital. (Dkt. 42-1 at 91;

see Dkt. 43-1 at 86; Dkt. 45 at ^ 46). Plaintiff testified that he called 911 on this occasion

because he had been working "under water and it was snowing," and that he lost

consciousness when his "pressure went up." (Dkt,43-1 at 94). When Plaintiffreturned to

work on November 2,2015, he had a doctor's note dated October 29,2015,from Rochester

General Hospital, indicating that he could "participate in all duties"—despite the

conflicting doctor's note from New York Physical Medicine Center, LLC, dated October

9, 2015, which limited Plaintiffs physical capabilities for ten weeks. (Dkt. 42-1 at TfT| 93-

94;see Dkt. 45 at ^ 48; Dkt. 45-1 at 26).

       At the time. Cox was not aware why Plaintiff had called the ambulance or whether

the physician who provided Plaintiff with the November 2, 2015, doctor's note was aware

of Plaintiffs physical condition and his work environment. (Dkt. 42-1 at          95-96; see

Dkt. 45 at Tf 48). As a result. Defendant suspended Plaintiff from work until Cox could

consult with Defendant's Director ofHealth and Safety, Gary Thibodeaux("Thibodeaux"),

to reconcile the conflicting medical notes. (Dkt. 42-1 at T| 97;see Dkt. 45 at ^ 49). During

his suspension. Plaintiff confirmed that "the previous restrictions were still in place," and

that the "911" call was unrelated to his right-hand limitations. (Dkt. 42-1 at ^ 98;see Dkt.

45 at ^ 50). After receiving this information, on November 5,2015, Cox told Plaintiff that

he could return to work on November 9, 2015, and Plaintiff did, in fact, report to work that

                                            -8-
day to continue his light duty tasks. (Dkt. 42-1 at tif 99-100; see Dkt. 45 at 150-51; Dkt.

45-1 at 28). However, by December 2015, Cox and Beckingham were experiencing some

difficulty in finding light duty tasks to assign Plaintiff, at least in part because the water

treatment system had been dissembled to prevent the system from freezing in the cold

weather, and the "hot work" performed on the train rails had been completed. (Dkt. 42-1

at    101-03; see Dkt. 44 at ^ 41; Dkt. 45 at 151;jee also Dkt 45 at 133).

V.     PlaintifPs December 21. 2015 Meeting

       On December 14, 2015, Plaintiff walked by a co-worker and told him that he had

"the smile of Judas," noting that "Judas was the man who sold Jesus to the Romans for

money," and further stated that he had a "surprise" for everyone. (Dkt. 42-1 at ^ 104; see

Dkt. 43-1 at 95-96; Dkt. 44 at ^ 42; Dkt. 45 at ^ 52). Plaintiff testified that he made these

statements to his co-worker because he believed that what the co-worker had "said to the

Human Rights Division ... was a lie and he knows it was a lie." (Dkt. 43-1 at 95-96).

Although Plaintiff references a declaration of sorts, the details of exactly what the co-

worker previously stated and to what agency he submitted any such statements is not clear

from Plaintiffs testimony.

       After Plaintiffs comments were reported to Cox and Beckingham,Beckingham met

with Plaintiff who admitted to having made the statements to his co-worker. (Dkt. 42-1 at

Till 105-07;   Dkt. 43-1 at 95-96; Dkt.44 at      42-43). On December 21, 2015, Plaintiff

participated in a meeting with Beckingham, Philip Piedmont, an Environmental Project

Coordinator ("Piedmont"), and Adbiel Pereira ("Pereira"), an asbestos handler who

translated the conversations held at the meeting for Plaintiff. (Dkt. 42-1 at Tf 110; see Dkt.

                                            -9-
44 at ^ 45; Dkt. 50-1 at 2-8). Beckingham offered Plaintiff the opportunity to take a

medical leave of absence until his physical restrictions were lifted because "no more light

duty tasks [were] available for Plaintiff, and after Plaintiff had admitted to making

comments" to his co-worker. (See Dkt. 42-1 at       109-111; see Dkt. 44 at    45-46; Dkt.

50-1 at 3,7). As ofthe date ofthe meeting,Plaintiffwas unable to perform several essential

functions of an asbestos handler, and Defendant"would have permitted him to return if he

was able to perform the essential functions of his job." (Dkt. 42-1 at    114-15; see Dkt.

44 at 149; Dkt. 50-1 at 3, 7;    also Dkt. 43-1 at 45-49, 97-99; Dkt. 44 at 114; Dkt. 45 at

t57).

                                PROCEDURAL HISTORY


I.      PlaintifPs NYSDHR Complaints and EEOC Charges

        On October 30,2015,Plaintifffiled his first administrative complaint with the New

York State Division of Human Rights ("NYSDHR") and cross-filed a charge with the

Equal Employment Opportunity Commission ("EEOC"), alleging harassment, disability

discrimination, and retaliation pursuant to the New York State Human Rights Law, see

N.Y. Exec. Law § 296 et seq.("NYSHRL"), and the ADA (Dkt. 42-1 at             147-48, 156;

see Dkt. 43-2 at 14-48). Plaintiff alleged that he was subject to mockery, unwarranted

written warnings, and alterations to his job responsibilities and work schedule. (See Dkt.

42-1 at ^ 148;see Dkt. 43-2 at 24-28, 32, 34, 36). Defendant received a copy ofPlaintiffs

filings on November 5, 2015. (Dkt. 42-1 at ^ 149;see Dkt. 44 at ^ 51).

        Plaintiff filed a second NYSDHR complaint and EEOC charge on November 19,

2015,again alleging discriminatory conduct based upon his carpal tunnel syndrome, which

                                          - 10-
included the unwarranted placement on administrative suspension, non-payment of

overtime hours, and alterations to his work and lunch schedules. (Dkt. 42-1 at     150-51,

156;see Dkt.43-2 at 53-63). Defendant did not become aware ofthese filings until January

5, 2016. (Dkt. 42-1 at 1152;      Dkt. 44 at 152).

       Plaintiff filed his third and final NYSDHR complaint and EEOC charge on

December 24, 2015, alleging that he was terminated because of his disability and was

retaliated against because he made reports to the NYSDHR and the federal Occupational

Safety and Health Administration ("OSHA"). (Dkt. 42-1 at        154, 156; see Dkt. 43-2 at

71-77). Defendant became aware ofthese filings on or about January 5,2016. (Dkt. 42-1

at ^ 155; see Dkt. 44 at ^ 53).

II.    PlaintifPs Federal Litigation


       On September 6, 2016, Plaintiff commenced this action proceeding        se(Dkt. 1),

and sought leave to proceed informa pauperis(Dkt. 2; Dkt. 5). After Plaintiff was granted

in forma pauperis status on December 27, 2016 (Dkt. 6), Defendant answered the

Complaint on February 28,2017(Dkt. 8), and the parties proceeded to discovery {see Dkt.

12). After discovery concluded in December 2017 {see Dkt. 34), Defendant filed the

instant summary judgment motion on January 11,2018(Dkt. 42).

       In support of its motion, Defendant argues that Plaintiffs claims are procedurally

defective and no triable issues of fact exist regarding Plaintiffs allegations of

discrimination, harassment, and retaliation, and Defendant is entitled to judgment as a

matter of law. {See Dkt. 48). Plaintiff opposes Defendant's motion (Dkt. 56; Dkt. 57);

however. Plaintiff has failed to file a responsive Rule 56 statement of undisputed material

                                          - 11 -
facts. See L.R. Civ. P. 56(a)(2). In addition, Plaintiff has not submitted any sworn

affidavits or other evidence in admissible form. See Hamlett v. Srivastava, 496 F. Supp.

2d 325,328(S.D.N.Y.2007)("That a party appears pro se,though entitled to some latitude

not accorded to litigants represented by counsel, does not relieve him of the obligation to

respond to a motion for summary judgment with sufficient admissible evidence."(citing

Jorgensen v. Epic/Sony Records, 351 F.3d 46, 50 (2d Cir. 2003))). Defendant's reply

papers emphasize this point and reiterate the arguments submitted in its initial motion

papers. (Dkt. 54).

                                      DISCUSSION

I.     Legal Standard


       Rule 56 of the Federal Rules of Civil Procedure provides that summary judgment

should be granted if the moving party establishes "that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law." Fed. R. Civ.

P. 56(a). The Court should grant summary judgment if, after considering the evidence in

the light most favorable to the nonmoving party, the court finds that no rational jury could

find in favor of that party. Scott v. Harris, 550 U.S. 372, 380 (2007)(citing Matsushita

Elec. Indus. Co. v. Zenith Radio Corp.,475 U.S. 574, 586-87(1986)).

      "The moving party bears the burden ofshowing the absence of a genuine dispute as

to any material fact. .. ." Crawford v. Franklin Credit Mgmt. Corp., 758 F.3d 473, 486

(2d Cir. 2014). "Where the non-moving party will bear the burden of proof at trial, the

party moving for summary judgment may meet its burden by showing the evidentiary

materials of record, if reduced to admissible evidence, would be insufficient to carry the

                                           - 12-
non-movant's burden of proof at trial." Johnson v. Xerox Corp., 838 F. Supp. 2d 99, 103

(W.D.N.Y.2011)(citing Celotex Corp. v. Catrett, All U.S.317,322-23(1986)). Once the

moving party has met its burden, the opposing party "must do more than simply show that

there is some metaphysical doubt as to the material facts, and may not rely on conclusory

allegations or unsubstantiated speculation." Robinson v. Concentra Health Servs., Inc.,

781 F.3d 42, 44(2d Cir. 2015)(quoting Brown v. Eli Lilly & Co., 654 F.3d 347, 358(2d

Cir. 2011)). Specifically, the non-moving party "must come forward with specific

evidence demonstrating the existence of a genuine dispute of material fact." Brown,654

F.3d at 358. Indeed, "the mere existence of some alleged factual dispute between the

parties will not defeat an otherwise properly supported motion for summary judgment; the

requirement is that there be no genuine issue of material fact." Anderson v. Liberty Lobby,

Inc., All U.S. 242,247-48 (1986).

II.    Assuming Without Deciding that Plaintiff Has Exhausted his Administrative
       Remedies. Defendant Has Established Its Entitled to Judgment as a Matter of
       Law on Plaintiffs ADA Claims


       Defendant challenges whether Plaintiff exhausted his administrative remedies

before asserting his ADA claims in this action. (Dkt. 48 at 12-13).                However,

"[ajdministrative exhaustion in the ... ADA context 'is not a jurisdictional [prerequisite],

but only a precondition to bringing [suit]...that can be waived by the parties or the court.'"

Gomez v. N.Y.C. Police Dep't, 191 F. Supp. 3d 293,299(S.D.N.Y. 2016)(quoting Francis

V. City ofNew York, 235 F.3d 763, 767(2d Cir. 2000)). For purposes of this motion, the

Court will assume without deciding that Plaintiffhas exhausted his administrative remedies



                                             13-
pertaining to each EEOC charge because Defendant has, in any event, established that

Plaintiffs ADA claims fail on the merits as a matter oflaw.

       A.    Defendant has Not Violated the ADA

      "The ADA prohibits an employer from discriminating against an employee on the

basis of a disability." Price v. City ofNew York, 558 F. App'x 119, 120 (2d Cir. 2014)

(citing 42 U.S.C. § 12112(a)). "Discrimination may take the form of failing to provide

'reasonable accommodations to ... an otherwise qualified individual with a disability.'"

Id. (quoting Brady v. Wal-Mart Stores, Inc., 531 F.3d 127, 134(2d Cir. 2008)).

      "Claims alleging disability discrimination in violation ofthe ADA are subject to the

burden-shifting analysis originally established by the Supreme Court in McDonnell

Douglas Corp. v. Green, 411 U.S. 792,93 S.Ct. 1817, 36 L.Ed.2d 668 (1973)." McBride

V. BIC Consumer Prod. Mfg. Co., 583 F.3d 92, 96 (2d Cir. 2009). "A plaintiff must

establish a prima facie case;the employer must offer through the introduction ofadmissible

evidence a legitimate non-discriminatory reason for the [adverse action] . . .; and the

plaintiff must then produce evidence and carry the burden of persuasion that the proffered

reason is a pretext." Sista v. CDCIxis N. Am., Inc., 445 F.3d 161, 169(2d Cir. 2006).

      To establish a prima facie case under the ADA, a plaintiff must show by a
      preponderance ofthe evidence that:"(1)his employer is subject to the ADA;
      (2) he was disabled within the meaning of the ADA;(3) he was otherwise
      qualified to perform the essential functions of his job, with or without
      reasonable accommodation; and (4) he suffered adverse employment action
      because of his disability."




                                          - 14
Id.(quoting Giordano v. City ofNew York, 274 F.3d 740,747(2d Cir. 2001)). In order for

a plaintiff to put forth a primafacie showing of employment discrimination in the context

of a failure to accommodate claim, the plaintiff must demonstrate each ofthe following:

      (1)plaintiff is a person with a disability under the meaning of the ADA;(2)
      an employer covered by the statute had notice of his disability; (3) with
      reasonable accommodation,plaintiffcould perform the essential fonctions of
      the job at issue; and (4) the employer has refused to make such
       accommodations.


Graves v. Finch Pruyn & Co., Inc., 457 F.3d 181, 184 (2d Cir. 2006)(quotation marks

omitted).

       Whether a plaintiffs ADA claim is based upon an adverse employment action or

his employer's failure to reasonably accommodate his disability, the plaintiff must still be

able to perform the essential functions of his position with or without a reasonable

accommodation. See McMillan v. City ofNew York, 711 F.3d 120, 126(2d Cir. 2013)("In

discrimination claims based both on adverse employment actions and on failures to

accommodate,the plaintiff'bears the burdens of both production and persuasion as to the

existence of some accommodation that would allow [him] to perform the essential

functions of[his] employment.'"(quoting McBride, 583 F.3d at 97)). Stated differently,

"[b]ecause 'a reasonable accommodation can never involve the elimination of an essential

job function,' a plaintiff proposing an alternative arrangement (as opposed to a

reassignment) still carries the burden of demonstrating that he can perform the essential

functions of the original job." Palmieri v. City ofHartford, 947 F. Supp. 2d 187, 202-03

(D. Conn. 2013)(quoting McMillan, 711 F.3d at 127).



                                           - 15
       For purposes of its motion, Defendant does not dispute that Plaintiff is disabled

within the meaning ofthe ADA or that Defendant had notice ofPlaintiffs disability. (Dkt.

48 at 14 n.3). Accordingly, Defendant focuses its arguments on the third and fourth

elements ofPlaintiffs primafacie case.

       The Second Circuit has held that to make out a prima facie case of
       employment discrimination based on a failure to provide reasonable
       accommodation as required by the ADA,the plaintiff must show "either that
       [he] can perform the essential functions of the job without accommodation
       or that[he] can do so with reasonable accommodation and that the employer
       refused to make such an accommodation."


Caruso v. Camilleri, No.04-CV-167A,2008 WL 170321, at *23(W.D.N.Y.Jan. 15,2008)

(alterations in original)(quoting Norville v. Staten Island Univ. Hasp., 196 F.3d 89,99(2d

Cir. 1999)). "In the context of the ADA, reasonable accommodation may include, inter

alia, modification ofjob duties and schedules, alteration of the facilities in which a job is

performed, acquisition ofdevices to assist the performance ofjob duties, and, under certain

circumstances,'reassignment to a vacant position.'" McBride, 583 F.3d at 97(quoting 42

U.S.C. § 12111(9)(B)). However, "the ADA does not require employers to provide

employees with the particular accommodation the employee requests 'so long as the

accommodation provided is reasonable.'" Caruso,2008 WL 170321, at *23(quoting Fink

V. N.Y.C. Dep't ofPersonnel, 53 F.3d 565, 567(2d Cir. 1995)). Additionally, "the ADA

does not require creating a new position for a disabled employee." Graves, 457 F.3d at

187. "An employee who cannot perform the essential functions of his job even with a

reasonable accommodation has no claim under the ADA because he is not a qualified

individual, and 'it is irrelevant that the lack of qualification is due entirely to a disability.'"


                                              - 16-
Murray V. RickBokman, Inc., No. 99-CV-0015E(SC), 2001 WL 603698, at *6(W.D.N.Y.

May 24,2001)(quoting Matthews v. Commonwealth Edison Co., 128 F.3d 1194,1195(7th

Cir. 1997)).

       "Although the term 'essential functions' is not defined by the ADA, regulations

promulgated by the [EEOC] indicate that it encompasses 'the fundamental job duties of

the employment position.'" McBride, 583 F.3d at 98 (quoting 29 C.F.R. § 1630.2(n)(l)).

"Evidence of whether a particular job duty constitutes an essential function includes, inter

alia, 'the employer's judgment as to what functions of a job are essential' and 'a written

description [prepared by the employer] before advertising and interviewing applicants.'"

Id. (quoting 42 U.S.C. § 12111(8)). "In approaching this inquiry, '[a] court must give

considerable deference to an employer's judgment regarding what functions are essential

for service in a particular position.'" Shannon v. N.Y.C. Transit Auth., 332 F.3d 95, 100

(2d Cir. 2003)(quoting D          v. City ofNew York, 132 F.3d 145, 151 (2d Cir. 1998)).

       Plaintiffs claim for disability discrimination rests upon the premise that Defendant

sought to terminate him by assigning him to tasks that he could not complete due to his

carpal tunnel syndrome. (Dkt. 1 at 4; see Dkt. 43-1 at 100). However,Plaintiff has failed

to substantiate this assertion with any evidence in admissible form other than his own

conclusory testimony. Indeed, what Plaintiff describes as discrimination is, in fact,

attempts by Defendant to accommodate his physical condition where that condition

undisputedly prevented him from performing all of the essential functions of an asbestos

handler. Because Plaintiff has failed to identify any accommodation that would have

allowed him to satisfy the essential functions of his position, and the record reveals that

                                           - 17-
Plaintiff still struggled even after Defendant went beyond its ADA obligations to

accommodate him with light-duty tasks, summary judgment is mandated in favor of

Defendant dismissing Plaintiffs disability discrimination claim.

       Upon the onset of his disability in August 2015, Plaintiff was unable to perform

several essential functions of an asbestos handler. Plaintiff testified that lifting up to 40

pounds frequently, lifting over 40 pounds occasionally,"grasping with hands frequently,"

"repetitive hand motion continuously," and "fine dexterity occasionally" were all essential

functions of his job that he could perform when he began work in February 2015. (Dkt.

43-1 at 45-49). Plaintiffs duties as an asbestos handler did not change between February

2015 and the onset of his alleged disability in August 2015. {Id. at 66). During that time,

he was primarily tasked with removing asbestos by using a power washer, which required

the use of both his hands. (Dkt. 42-1 at    29-30, 33, 43; see Dkt. 43-1 at 64-65; Dkt. 44

at Tf 22). Plaintiff had to maintain a firm grasp on the power-washer wand and remain in a

stable position to continuously direct the flow of water. {See Dkt. 43-1 at 64-65). Plaintiff

was unable to perform this task after August 2015 because ofhis disability. {See id. at 84).

       Plaintiffs other duties as an asbestos handler also required the use of both hands to

scale ladders and scaffolds, change hoses and filters on the water treatment system, and

remove chemicals and other compounds from various fixtures at the worksite. {See Dkt.

42-1 at^H 35-36,38-39; Dkt.43-1 at 53-56,57-61). Once Plaintiff was placed on restricted

duty because ofthe pain he experienced in his right arm, he could not perform any of the

above-listed essential functions with his right hand, which also happened to be his

dominant hand. (Dkt. 43-1 at 97-99).

                                           - 18-
       Furthermore,Plaintifftestified that the only accommodation he ever requested from

Defendant was that he be removed from his power-washing assignment. {Id. at 106).

Defendant complied with this request {id.), and then made numerous attempts to provide

Plaintiff with tasks not normally attendant to his position as an asbestos handler in order to

permit his continued presence on the worksite {see Dkt. 42-1 at       63-67; Dkt. 43-1 at 68-

69, 71, 84-90; Dkt. 44 at    26-28; Dkt. 45 at ^ 30). While Plaintiff also testified that he

could perform "[a]ll" the duties required of an asbestos handler as ofthe date of his alleged

termination (Dkt. 43-1 at 108-09), this self-serving testimony is given no weight given that

it flatly contradicts Plaintiffs testimony that he was unable to use his dominant arm to

perform a number of the "essential functions" of an asbestos handler,see Deebs v. Alstom

Transp., Inc., 346 F. App'x 654,656(2d Cir. 2009)(stating that "self-serving" deposition

testimony is not alone sufficient to defeat a properly supported summary judgment

motion); Crenshaw v. Hamilton,25 F. Supp. 3d 368,369(W.D.N.Y.2014)("[T]he Second

Circuit has recognized ... occasions when the record is so bereft of evidence, apart from

the plaintiffs own self-serving and contradictory testimony, that the court has no choice

but to make some assessment of whether the plaintiffs allegations are credible enough for

a jury to find in his favor." {citing Jejfreys v. City ofNew York, 426 F.3d 549, 554(2d Cir.

2005))); Lee Loi Indus., Inc. v. Impact Brokerage Corp., 473 F. Supp. 2d 566, 570

(S.D.N.Y. 2007)("While the Court may not assess credibility on summary judgment,ifthe

evidence is contradictory or implausible, it may be disregarded.").

       The undisputed facts demonstrate that Plaintiff was unable to perform all the

essential functions of an asbestos handler without a reasonable accommodation at the time

                                           - 19-
he was allegedly terminated. See Jackan v. N.Y. State Dep't ofLabor, No. 97-CV-0483,

1998 WL 760266, at *9(N.D.N.Y. Oct. 26, 1998)("It is undisputed that plaintiff cannot

climb ladders, work at heights, or perform other essential functions of the job without

reasonable accommodation. The plaintiff, therefore, must propose a plausible

accommodation. . . ." (footnote omitted)), ajf'd, 205 F.3d 562 (2d Cir. 2000); see also

Snowden v. Trs. ofColumbia Univ., 612 F. App'x 7,9(2d Cir. 2015)(affirming summary

judgment for the defendant where the plaintiff did not dispute that certain tasks "were

essential functions of her position" and where "the undisputed facts support the district

court's ruling ... that there were essential functions of[the plaintiff]'s job that she could

not perform"). Furthermore, Plaintiff fails to suggest any reasonable accommodation that

would allow him to fulfill all essential functions of his job as an asbestos handler—a

position that undisputedly requires significant dexterity and continuous actions with both

hands. {See Dkt. 42-1 at IfH 29-30, 33, 35-36, 43; Dkt. 43-1 at 45-49, 53-56, 57-61,64-65;

Dkt. 44 at    22-23)); Cousins v. Howell Corp., 113 F. Supp. 2d 262, 270-71 (D. Conn.

2000)("Plaintiff has failed to suggest any accommodation that could have been offered by

her employer in March, 1997, that would have made this possible. The ADA does not

require employers to retain disabled employees who cannot perform the essential functions

of their jobs with or without reasonable accommodation."); Hardy v. Vill. ofPiermont,

N.Y., 923 F. Supp. 604, 610 (S.D.N.Y. 1996) (granting summary judgment under the

Rehabilitation Act where the plaintiff failed to "suggest that any reasonable

accommodation would enable [her] to carry out these essential functions"); see also

Sharma v. Potter, No. 06 CIV. 4448(GAY), 2008 WL 461377, at *3 (S.D.N.Y. Feb. 14,

                                           -20-
2008)("[D]efendants contend that the essential functions of the ... position include the

ability to lift up to seventy pounds, to carry forty-five pounds, to walk and stand for up to

eight hours a day and to pull, bend and reach above the shoulder on a consistent basis.

Plaintiff proffers no evidence to the contrary. Thus, plaintiffs [sic] requested

accommodation-assigning to him only the "light duties" of an [Sales, Service and

Distribution Associate] consistent with his medical limitations-would eliminate the

essential functions ofthe...position."). As noted above,the only accommodation Plaintiff

ever requested was that he be removed from his power-washing assignment, and the record

reveals that Defendant complied with Plaintiffs request. (Dkt. 43-1 at 106).

       Although Defendant was not required to create new "light duty" assignments that

were not typically required of an asbestos handler,see Graves,457 F.Sd at 187, Defendant

apparently did so in an effort to keep Plaintiff employed. Eventually, due to seasonal

constraints. Plaintiffs continued physical limitations, and his general dissatisfaction with

the work assigned, no light duty tasks remained available to Plaintiff. As one district court

aptly stated, simply because a defendant "crafted a Tight duty' position that enabled [the

plaintiff] to work while excusing him from some undisputed essential functions" of his

position, "does not compel [the defendant] to continue to accommodate [the plaintiff]

beyond what the law requires." Uhl v. Home Depot U.S.A., Inc., No.08-CV-3064 JS ETB,

2010 WL 3282611, at *5 (E.D.N.Y. Aug. 13, 2010); see also Davidson v. LaGrange Fire

Dist.,523 F. App'x 838,839(2d Cir. 2013)("Davidson also contends that defendants failed

to accommodate her by giving her a light duty position. Davidson has failed to demonstrate,

however, that there were any light-duty positions available for career firefighters, and our

                                           -21 -
case law makes clear that defendants were not required to create a new position to

accommodate Davidson."(citing Graves, 457 F.3d at 187)). The fact that Defendant was

unable to maintain Plaintiffs employment through the creation of new light-duty tasks in

no way subjects it to liability under the ADA. See Uhl, 2010 WL 3282611, at *5

(acknowledging that by providing the plaintiff with new light duty positions, the defendant

"exceeded its legal obligations[] by affording [the plaintiff] a more than reasonable

accommodation"). As the Second Circuit has explained, "[gjiven that the ADA does not

require creating a new position for [the plaintiff] at all, we fail to see how it can dictate the

duration ofa new position that his employer created for him as a matter ofgrace." Graves,

457 F.3d at 187; see Palmieri, 947 F. Supp. 2d at 203 ("[S]imply because [the plaintiff]

was given light duty does not alter the essential functions of his job as a patrol officer.");

see also Phelps v. Optima Health, Inc., 251 F.3d 21, 26 (1st Cir. 2001)("[Ejvidence that

accommodations were made so that an employee could avoid a particular task merely

shows the job could be restructured, not that [the function] was non-essential. To find

otherwise would unacceptably punish employers from doing more than the ADA requires,

and might discourage such an undertaking on the part ofemployers."(quotation omitted)).

       While the parties dispute whether Plaintiff was able to adequately perform even the

light-duty tasks assigned to him,the mere fact that Plaintiff may have been unable to do so

because of his disability does not demonstrate that he was able to perform the essential

functions ofan asbestos handler with or without a reasonable accommodation. If anything.

Plaintiffs difficulty completing light-duty assignments provides further support for the

conclusion that no reasonable accommodation could be crafted to permit his continued

                                             -22-
presence on the workforce as an asbestos handler. Simply because Plaintiff was unable to

perform the essential functions of his position because of his disability, does not mean that

Defendant's attempts to provide him alternative responsibilities constituted discriminatory

conduct. See Murray, 2001 WL 603698, at *6 (noting "it is irrelevant that the lack of

qualification is due entirely to a disability" (citing Matthews, 128 F.3d at 1195)). And

since Plaintiff has pointed to no evidence suggesting that a reasonable accommodation

would have enabled him to perform the essential functions of his job, nor has he even

identified any such accommodation for this Court's consideration, whether he was

terminated from his position because he no longer could perform the necessary

qualifications for his job or resigned on his own accord is immaterial to the success of his

disability discrimination cause of action.

       In sum. Defendant has demonstrated that Plaintiff was unable to perform the

essential functions of his position with or without a reasonable accommodation, and

Plaintiff has failed to raise any such triable issues by admissible proof. Accordingly,to the

extent Plaintiff alleges a disability discrimination claim under the ADA, that claim is

dismissed.


       B.     FlaintifTs Hostile Work Environment Claim is Dismissed

       Plaintiff also claims that he was harassed on the basis of his disability. {See Dkt. 1

at ^ 13; Dkt. 43-1 at 106-08 (explaining that he is asserting a claim for workplace

harassment)). "Harassment is actionable when it creates a hostile work environment which

is 'so severely permeated with discriminatory intimidation, ridicule, and insult that the

terms and conditions of [plaintiffs] employment were thereby altered.'" Joseph v. N.

                                             -23-
Shore Univ. Hasp., A13> F. App'x 34, 37(2d Cir. 2012)(quoting Alfano v. Costello, 294

F.3d 365, 373(2d Cir. 2002)).

       Although for years "district courts have found that the ADA encompasses hostile

work environment claims," Monterroso v. Sullivan & Cromwell, LLP, 591 F. Supp. 2d

567, 584(S.D.N.Y. 2008), the Second Circuit only recently confirmed that a plaintiff may

pursue a hostile work environment claim under the ADA in this Circuit, see Fox v. Costco

Wholesale Corp., No. 17-0936-CV, 2019 WL 1050643, at *5(2d Cir. Mar. 6, 2019)("We

have previously assumed without deciding that hostile work environment claims are

cognizable under the ADA. Moreover, a number of courts that have considered this

question have found such claims to be cognizable under the ADA. We are persuaded by

our sister Circuits, which have reasoned that claims for hostile work environment are

actionable under the ADA."(citations omitted)). Those previous district court decisions

"which recognize[d] hostile work environment claims under the ADA appl[ied] the same

standard utilized in Title VII cases." Murphy v. BeavEx, Inc., 544 F. Supp. 2d 139, 150

(D. Conn. 2008). The Second Circuit has now specifically endorsed this approach. See

Fox,2019 WL 1050643, at *6("Because the ADA echoes and expressly refers to Title VII,

and because the two statutes have the same purpose—^the prohibition of illegal

discrimination in employment—it follows that disabled Americans should be able to assert

hostile work environment claims under the ADA,as can those protected by Title VII under

that statute, and we here so recognize."(quotation and citation omitted)).




                                          -24-
       Accordingly, in evaluating whether to grant or deny Defendant's motion for

summary judgment, the Court will continue to rely upon the analytic framework already

established by pre-Fojc decisions issued in this Circuit.

       In order to defeat summaryjudgment on a claim ofhostile work environment,
       "plaintiff must demonstrate (1) that [his] workplace was permeated with
       discriminatory intimidation that was sufficiently severe or pervasive to alter
       the conditions of[his] work environment, and (2)that a specific basis exists
       for imputing the conduct that created the hostile environment to the
       employer."

Castro V. City of New York, 24 F. Supp. 3d 250, 271 (E.D.N.Y. 2014) (alterations in

original) (quoting Schwapp v. Town of Avon, 118 F.3d 106, 110 (2d Cir. 1997)). "A

plaintiff must show not only that[he]subjectively perceived the environment to be abusive,

but also that the environment was objectively hostile and abusive." Gorzynski v. JetBlue

Airways Corp., 596 F.3d 93, 102(2d Cir. 2010). "Even an isolated act may be so serious

that it requires the conclusion that the terms and conditions of employment were altered."

Fox, 2019 WL 1050643, at *6.          Accordingly, "a plaintiff alleging a hostile work

environment must demonstrate either that a single incident was extraordinarily severe, or

that a series of incidents were sufficiently continuous and concerted to have altered the

conditions of [his] working environment." Alfano, 294 F.3d at 374 (quotation omitted).

However, "[a]s a general rule, incidents must be more than 'episodic; they must be

sufficiently continuous and concerted in order to be deemed pervasive.' Isolated acts,

unless very serious, do not meet the threshold of severity or pervasiveness." Id. (quoting

Perry V. Ethan Allen, Inc., 115 F.3d 143, 149(2d Cir. 1997)).




                                             25-
       In examining the vitality ofa hostile work environment claim, courts in this Circuit

"look to the record as a whole and assess the totality of the circumstances." Gorzynski,

596 F.3d at 102. Relevant factors to be considered include "the frequency of the

discriminatory conduct; its severity; whether it is physically threatening or humiliating, or

a mere offensive utterance; and whether it unreasonably interferes with an employee's

work performance." Harris v. Forklift Sys., Inc., 510 U.S. 17, 23 (1993). "Finally, the

plaintiff must show that he was subjected to the alleged hostility because ofhis membership

in a protected class." Castro,24 F. Supp. 3d at 271 (citing Brennan v. Metro. Opera Ass'n,

Inc., 192F.3d310,318(2dCir. 1999)).

       As was the case in Fox,Defendant does not challenge whether Plaintiffsubjectively

believed his work environment was abusive, and thus. Defendant's motion turns on

whether the workplace was objectively hostile or abusive as a result of actions attributable

to Defendant. See Fox,2019 WL 1050643, at *6("The record here supports a finding that

Fox believed the work environment at the Holbrook Costco to be abusive. The parties do

not dispute that; the issue is whether the work environment was objectively abusive, and,

if so, whether the abusive conduct can be imputed to Costco."). Plaintiff testified that he

was subject to workplace harassment because he was assigned to jobs he could not

complete, his supervisors wanted him to quit, and his co-workers would laugh at him

during morning meetings. (Dkt. 43-1 at 106-07). Plaintiff has also claimed that he was

mocked, assigned unnecessary and/or unsafe jobs, issued unwarranted written warnings,

denied overtime wages, temporarily suspended, and subjected to changes to his work and

lunch hours. (See Dkt. 43-2 at 24-28, 32, 34, 36, 59-60, 62-63). Nonetheless, the type of

                                           -26-
"conduct of which [PJlaintiff complains is far from 'offensive, pervasive, and continuous

enough' to meet the 'demanding' standard for establishing an abusive working

environment under the ADA." Monterroso,591 F. Supp. 2d at 585(quoting Scott v. Mem 7

Sloan-Kettering Cancer Ctr., 190 F. Supp. 2d 590, 599(S.D.N.Y. 2002)).

       The mere fact that others might have laughed at Plaintiff is insufficient to establish

a hostile workplace environment, especially where Plaintiff testified that Defendant's

employees never made "derogatory comments" to him about his disability. (Dkt. 43-1 at

108); see Fossesigurani v. City ofBridgeport Fire Dep't, No. 3:ll-CV-752 VLB, 2012

WL 4512772, at *8(D. Conn. Oct. 1,2012)("Courts in the Second Circuit have found that

'[s]imple teasing, offhand comments, and isolated incidents(unless extremely serious) will

not amount to discriminatory changes in the terms and conditions of employment.'"

(quoting Holtz v. Rockefeller & Co., 258 F.3d 62, 76(2d Cir. 2001), abrogated on other

grounds by Gross v. FBI Fin. Servs., Inc., 557 U.S. 167 (2009))); Falso v. Sutherland

Glob. Servs., 592 F. Supp. 2d 373, 378 (W.D.N.Y. 2009)("[The plaintiff]'s deposition

testimony that [his team leader] harassed him by moving [the plaintiff]'s workplace on one

occasion and 'repeating himself over and over again,' and his claim that coworkers talked

and laughed near his workspace and/or stared at him on isolated occasions, are insufficient

to establish a hostile work environment, nor does the record contain any evidence that [the

defendant] otherwise subjected [the plaintiff] to ridicule, insult, or any physically

threatening or humiliating conduct."), ajf'd, 375 F. App'x 113 (2d Cir. 2010). Indeed,

other than his own self-serving testimony, the record is devoid of evidence supporting

Plaintiffs conclusion that he was intentionally placed in job positions that he "couldn't

                                           -27-
do"; the tasks he was given were "light-duty" assignments aimed at accommodating his

physical disability. (See Dkt. 42-1 at tif 63-65; see Dkt. 43-1 at 68-69, 71, 84, 86, 88-90;

Dkt. 44 at    26-28; Dkt. 45 at ^ 30); see also Castro, 24 F. Supp. 3d at 271 (finding the

plaintiffs allegations of "laughter and name-calling" and the assignment of "physical

tasks" such as moving "boxes and empty trash cans" did not create a "hostile work

environment" as there was "no basis to conclude" that this conduct was imposed ""because

plaintiff was disabled"); Vito v. Bausch c& Lomb, Inc., No. 07-CV-6500 CIS, 2010 WL

681230, at *10(W.D.N.Y. Feb. 23, 2010)(rejecting the plaintiffs allegations of a hostile

work environment where he alleged that just three individuals "laughed when she spoke,"

there was "no indication that her co-workers mocked her because of her sex or because of

her race/nationality, ... the persons laughing never used slurs or epithets, and there is no

indication that such laughter interfered with [pjlaintiffs work"), affd, 403 F. App'x 593

(2d Cir. 2010). In other words, there is no admissible evidence demonstrating that any

laughter was directed at Plaintiff because of his disability, outside his subjective beliefs.

       Moreover,even ifany ofthe tasks assigned to Plaintiff were unpleasant or remained

difficult to complete due to his alleged disability, such allegations do not demonstrate the

possible existence of a hostile work environment. See Harvin v. Manhattan & Bronx

Surface Transit Operating Auth., No. 14-CV-05125(CBA)(RER),2016 WL 11318241, at

*10 (E.D.N.Y. Mar. 3, 2016)(finding the plaintiffs complaints that "she was assigned a

heavy workload; denied proper trainings, resources and assistance to perform her work;

and was treated unfairly" insufficient to establish the existence of a hostile work

environment), report and recommendation adopted, 2018 WL 1603872 (E.D.N.Y. Mar.

                                            -28-
30, 2018); Tse v. New York Univ., No. 10 Civ. 7207 (DAB), 2013 WL 5288848, at *14

(S.D.N.Y. Sept. 19, 2013) (while acknowledging that "moving to a temporary space

undoubtedly was tedious and difficult" without assistance, the plaintiffs claim that the

defendant "ignored [her] disability limitations" did not establish a hostile work

environment); Daniels v. Health Ins. Plan ofGreater N.Y., No. 02 CIV. 6054(HB), 2007

WL 27115,at *3,*5-6(S.D.N.Y. Jan.4,2007)(granting the defendants summaryjudgment

where the plaintiff alleged that she developed "carpal tunnel syndrome" during her

employment, and that "[djespite her disabilities" and "a doctor's note that stated she was

unable to engage in heavy lifting," she was still required "to file documents" and maintain

"a heavy workload"); see also Maori v. Newburgh Enlarged City Sch. Dist, No. 01

CIV.1670(MBM), 2004 WL 1277990, at *8 (S.D.N.Y. June 8, 2004) ("Because [the

plaintiff] has not provided any basis for inferring that [the head custodian]'s occasional

assignment of unpleasant tasks to her constituted mistreatment, these incidents add no

weight to her hostile work environment claim."). Work reassignments and rescheduling

"do not rise to the level of an actionable hostile work environment claim," De la Cruz v.

City ofNew York, 783 F. Supp. 2d 622, 644 (S.D.N.Y. 2011); see Smalls v. Allstate Ins.

Co., 396 F. Supp. 2d 364, 371 (S.D.N.Y. 2005)("[R]eceiving unfavorable schedules or

work assignments ... do not rise to the level of adverse employment actions ... because

they [do] not have a material impact on the terms and conditions of [p]laintiffs

employment."(quotation omitted)), and to the extent Plaintiffsuggests that he was required

to work in unsafe conditions while logging vehicular ingress and egress from the worksite,

this claim too is unsubstantiated by admissible proof,see Fox v. Amtrak,No.04-CV-l 144,

                                          -29-
2006 WL 395269, at *6(N.D.N.Y. Feb. 16, 2006)(concluding that the plaintiff could not

demonstrate the existence of a hostile work environment where his "contention that the

employer placed [him] in a 'life threatening situation' amounts to nothing more than a

broad conclusory allegation unsupported by the record"), aff'd, 241 F. App'x 771 (2d Cir,

2007).

         To the extent Plaintiff may also rely upon the written reprimands he was issued on

October 26, 2015(Dkt. 42-1 at ^ 86;see Dkt. 45 at 43; Dkt. 45-1 at 18-20), it appears he

received these warnings on only one occasion, and they in no way altered the conditions

of his employment,see Mormol v. Costco Wholesale Corp., 364 F.3d 54,58(2d Cir. 2004)

(sexual communications occurring within the span of two months and a subsequent

disciplinary "write-up" did not create a hostile work environment);Johnson v. Conn. Dep't

of Admin. Servs. Bureau of Enter. Sys. & Tech., No. 3;17-CV-00901 (JAM), 2018 WL

306697, at *8(D. Conn. Jan. 5, 2018)(the plaintiffs allegations that his supervisor "cited

plaintiff for an unauthorized absence, gave him a negative evaluation, and denied him

mentoring" were insufficient to state a hostile work environment claim); Davis-Molinia v.

Port Auth. ofN.Y. & N.J., No. 08 CV 7584 GBD, 2011 WL 4000997, at *11 (S.D.N.Y.

Aug. 19, 2011)(the plaintiffs allegations failed to establish a hostile work environment

where he was allegedly denied time off and told he would never be able to take a vacation,

was excluded from meetings, had several job responsibilities stripped from him, yelled at

in front of his coworkers, and had disciplinary charges filed against him), aff'd, 488 F.

App'x 530(2d Cir. 2012); St. Louis v. N.Y.C. Health & Hosp. Corp.,682 F. Supp. 2d 216,

234 (E.D.N.Y. 2010) ("Plaintiffs receipt of negative job evaluations and disciplinary

                                           -30-
warnings resulting from the failure to meet a work requirement, without more, do not

support a claim of sex-based hostile work environment."). And, again, there is no

admissible evidence cormecting these reprimands to Plaintiffs disability as they were

indisputably based upon his failure to comply with Defendant's policy for employee

absences. (Dkt. 42-1 at     81-84, 86; see Dkt. 45 at    41-43); see generally Castro, 24 F.

Supp. 3d at 271 ("[T]he plaintiff must show that he was subjected to the alleged hostility

because ofhis membership in a protected class."(emphasis added)).

       Similarly, Plaintiffs one-week suspension from work, while tangentially related to

Plaintiffs disability, was indisputably a result of the fact that Plaintiff had produced

conflicting doctor's notes dictating his limitations. (Dkt. 42-1 at   93-94, 97;see Dkt. 45

at   48-49; Dkt. 45-1 at 26). Once Plaintiff conveyed that he was still restricted in his

right arm to clarify the medical documentation, he was permitted to return to work. (Dkt.

42-1 at Vi 98-100;see Dkt.45 at     50-51; Dkt.45-1 at 28);      Guy v. MTA N.Y.C. Transit,

No. 15-CV-2017(LDH)(LB),2016 WL 8711080, at *8(E.D.N.Y. Sept. 23,2016)(finding

allegations that the plaintiffs supervisor laughed at him,and that the plaintiff was demoted,

suspended, and denied promotions as insufficiently pervasive to maintain a hostile work

environment claim); Gibson v. Wyeth Pharm., Inc., No.07 CIV. 946 LTS GAY,2011 WL

830671, at *11 (S.D.N.Y. Mar. 9, 2011)(finding one "explicitly racial comment," forced

overtime, a "three-day suspension" and a written warning insufficient to maintain a hostile

work environment claim); Childs-Pierce v. Util Workers Union ofAm., 383 F. Supp. 2d

60, 78 (D.D.C. 2005) (the plaintiffs allegations that "she was 'subject to unwelcome

harassment when she was suspended for five days; denied sick leave; ordered to provide

                                           -31 -
medical documentation; ordered to undergo an [independent medical examination];

ordered to provide a birth certificate; ordered to return the office keys prior to her

suspension; and terminat[ed]"' were not sufficiently severe or pervasive to maintain a

hostile work environment claim), aff'd, 187 F. App'x 1 (D.C. Cir. 2006); see also Duplan

V. City ofNew York, 888 F.3d 612,627(2d Cir. 2018)(affirming dismissal of hostile work

environment claim where the plaintiff was allegedly "ostracized" by his supervisors over

a three-year period and was suspended without pay for ten business days).

        Likewise, Plaintiff appears to have complained of being deprived of overtime

opportunities on only one occasion (Dkt. 43-2 at 63), and the bare assertion that he was no

longer assigned overtime beginning in November {id. at 57) does not arise to the level of

severity necessary to maintain a hostile work environment claim considering the

undisputed evidence that too few positions were available for Plaintiff to even fill regular

working hours (Dkt. 44 at ^ 37; Dkt. 45 at ^ 38); see Mooney v. City ofNew York, No.

18CV328(DLC), 2018 WL 4356733, at *6 (S.D.N.Y. Sept. 12, 2018)("The [amended

complaint] does not allege that [New York City Department of Sanitation] was so

'permeated' with sexism as to alter the terms and conditions of Mooney's employment.

Generally speaking,the [amended complaint] alleges that Mooney had a disappointing and

tense working relationship with her supervisor and over the course of approximately four

years,faced petty slights at work,and the loss oftwo weeks ofvacation and the opportunity

to accrue one day of overtime pay."(citation omitted)); Isbell v. City ofNew York, 316 F.

Supp. 3d 571, 592(S.D.N.Y. 2018)(the plaintiffs' allegations did not state a hostile work

environment claim where they were allegedly refused overtime and training opportunities

                                           -32-
and subject to criticism, discipline, and "harsh and sarcastic tone[s]" among other things);

Villar V. City ofNew York, 135 F. Supp. 3d 105, 133 (S.D.N.Y. 2015)(denying hostile

work environment claim where the plaintiff"claims that, at least between 2004 and 2006,

she was offered fewer overtime opportunities than other lieutenants").

       In sum. Defendant has demonstrated that no triable issues offact exist as to whether

Plaintiff suffered actionable harassment or otherwise toiled under a hostile work

environment, and Plaintiff has failed to raise any such triable issues by admissible proof.

Accordingly, to the extent Plaintiffs Complaint alleges a hostile work environment cause

of action. Defendant is granted summary judgment on that claim and it is dismissed.

       C.     Plaintifrs Retaliation Claim is Dismissed


       Courts in the Second Circuit "analyze a retaliation claim under the ADA using the

same framework employed in Title VII cases." Lovejoy-Wilson v. NOCO Motor Fuel, Inc.,

263 F.3d 208, 223 (2d Cir. 2001). As such,"ADA retaliation claims are subject to the

burden-shifting analysis established by the Supreme Court in McDonnell Douglas Corp. v.

Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973). . . ." EEOC v. Day &

Zimmerman NFS, Inc., 265 F. Supp. 3d 179, 199 (D. Conn. 2017). "Once a plaintiff

establishes a prima facie case of retaliation, the burden shifts to the defendant to articulate

a legitimate, non-retaliatory reason for the challenged employment decision." Treglia v.

Town ofManlius, 313 F.3d 713,721 (2d Cir. 2002). Ifthe defendant can carry this burden,

"the plaintiff must [then] point to evidence that would be sufficient to permit a rational

factfinder to conclude that the employer's explanation is merely a pretext for impermissible

retaliation." Cifra, 252 F.3d at 216; see Gorzynski, 596 F.3d at 106("Once such a reason

                                            -33-
is provided, the plaintiff can no longer rely on the prima facie case, but may still prevail if

she can show that the employer's determination was in fact the result of discrimination.").

"The plaintiff'has the ultimate burden of showing that the proffered reasons are a pretext

for retaliation [under the ADA].'" Williams v. N.Y.C. Dep't ofHealth & Mental Hygiene,

299 F. Supp. 3d 418,427(S.D.N.Y. 2018)(quoting McDonald v. City ofNew York, 786 F.

Supp. 2d 588,613(E.D.N.Y. 2011)).

              1.     The Court Assumes, Without Deciding, That Plaintiff Has
                     Established a Prima Facie Case of Retaliation

       A primafacie case of retaliation requires a plaintiff to demonstrate that: "(1)[he]

was engaged in protected activity; (2) the employer was aware of that activity; (3) the

employee suffered a materially adverse action; and (4) there was a causal connection

between the protected activity and that adverse action." Lore v. City ofSyracuse,670 F.3d

127, 157(2d Cir. 2012). "The Supreme Court has held that in the context of a Title VII

retaliation claim, an adverse employment action is any action that 'could well dissuade a

reasonable worker from making or supporting a charge of discrimination.'" Vega v.

Hempstead Union Free Sch. Dist., 801 F.3d 72, 90(2d Cir. 2015)(quoting Burlington N.

& Santa Fe Ry. Co. v. White, 548 U.S. 53, 57(2006)).

       Plaintiff testified that his retaliation claim is based upon the fact that he "reported

them"—^presumably. Defendant's employees—and then was fired as a result. (Dkt. 43-1

at 101-02). However,the Court will consider the totality ofthe alleged conduct addressed

above regarding Plaintiffs disability discrimination and hostile work environment claims

in determining whether a retaliation claim may be maintained in this action. "For the


                                            -34-
purposes of this motion, [the Court] will assume without deciding that [PJlaintiff has

adequately established a primafacie case of retaliation." Fleming v. MaxMara USA, Inc.,

644 F. Supp. 2d 247, 265 (E.D.N.Y. 2009), aff'd, 371 F. App'x 115 (2d Cir. 2010); see

Pena-Barrero v. City ofNew York, No. 14-CV-9550 (VEC), 2017 WL 1194477, at *19

(S.D.N.Y. Mar. 30, 2017)("Assuming, without deciding, that Plaintiff has established a

prima facie case of retaliation. Defendants have provided legitimate, non-discriminatory

reasons for Plaintiffs termination. . . ."), aff'd, 726 F. App'x 31 (2d Cir. 2018); Floyd v.

N.Y.C. Dep't ofEduc., No. 10 CIV. 8951, 2014 WL 171156, at *12 (S.D.N.Y. Jan. 13,

2014)(same).^



       To the extent that Plaintiffrelies upon the written warnings issued to him on October
26, 2015 (Dkt. 42-1 at Tf 86; see Dkt. 45 at ^ 43; Dkt. 45-1 at 18-20), or his one-week
suspension from work starting November 2, 2015, and ending November 9, 2015,(Dkt.
42-1 at^^ 93-94, 97-100;see Dkt. 45 atT^I 48-51; Dkt.45-1 at 26,28), both acts took place
before Defendant became aware that Plaintiff had filed his NYSDHR complaint and his
EEOC charge, and thus, there can be no causal connection between these actions and the
protected activity involved in this case, see Moy v. Perez, 712 F. App'x 38, 40 (2d Cir.
2017)("Like the district court, we conclude that, to the extent Moy characterizes the
adverse promotion decision as a retaliatory adverse employment action, his claim fails
because he does not allege prior participation in a protected activity."(emphasis added));
Sinopoliv. Regula, 125 F.3d 844,1997 WL 624987(Table), at *3(2d Cir. 1997)("Sinopoli
first complained about the overtime reduction in January 1994,four months before he filed
his first discrimination complaint in April 1994. Thus,the reduction in overtime pay could
not have been in retaliation for filing the complaint."(emphasis added));see also Rivera v.
Rochester Genesee Reg'l Transp. Auth., 743 F.3d 11, 25 (2d Cir. 2014)("Title VII does
not require that a causal connection exist between a protected activity and an adverse
employment action that occurred before that activity."). In other words. Plaintiff cannot
demonstrate a primafacie case ofretaliation arising from these actions, and any such claim
is dismissed on that ground. The relevant adverse actions for purposes of analyzing any
retaliation claim must have occurred after Defendant became aware ofPlaintiffs protected
activity.

                                          -35-
              2.     Defendant has Provided Legitimate, Non-Retaliatory Reasons for
                     Plaintiffs Alleged Adverse Actions, and Plaintiff Has Failed to
                     Establish that These Reasons Were Pretextual

       Defendant has submitted evidence that it never intended to discharge Plaintifffrom

his position; rather, Defendant only wished to offer Plaintiff extended medical leave to

permit Plaintifftime to recover before returning to work. (Dkt.44 at 44; Dkt.45 at ^ 54;

Dkt. 50-1 at 2-8). According to Defendant, it had no more light duty tasks to offer Plaintiff

due to the seasonal restrictions of the work assignments and Plaintiffs own physical

limitations. (See Dkt. 44 at     44-45; Dkt. 45 at      38, 54; Dkt. 50-1 at 3). Defendant

anticipated that Plaintiff would resume his responsibilities as an asbestos handler after he

returned to work from his medical leave of absence. (Dkt. 44 at ^ 49; Dkt. 50-1 at 3, 7).

       Several courts both within and without this Circuit have determined that the

unavailability of appropriate work assignments for a plaintiff employee is a legitimate,

non-retaliatory reason for a change in work conditions. See Smith v. New Venture Gear,

Inc., 320 F. App'x 33, 38(2d Cir. 2009)(affirming summary judgment for the defendants

where the plaintiff failed to rebut the "explanation that her change in employment might

have been due to the elimination of light duty positions at that time"); Puletasi v. Wills,

290 F. App'x 14, 18-19(9th Cir. 2008)("Assuming that Puletasi established aprimafacie

case, [U.S. Immigration and Customs Enforcement ("ICE")] offered a legitimate reason

for the adverse actions at issue: Puletasi could not perform the essential functions of his

position. In response, Puletasi offers no evidence that ICE's legitimate non-retaliatory

reason was pretextual. He merely points to evidence showing that he was able to perform

the duties of his temporary light duty position. This does not present a triable issue of fact

                                           -36-
because it does not directly refute the legitimate reason offered by ICE.");Saunders v. Ford

Motor Co., No. 3:14-CV-00594-JHM, 2017 WL 489419, at *2(W.D. Ky. Feb. 6, 2017)

(rejecting the plaintiffs retaliation claim where the "record clearly establishes that [the

plaintiff] was removed from his job due to the paint fumes in that job bothering

him, . . . and with no other work available, [he] was placed on [No Work Available]

status"); Federico v. Donahoe,No. CV-11-1952-PHX-GMS,2013 WL 3991818, at *9(D.

Ariz. Aug. 5, 2013)("[The defendant] claims that supervisors sent [the plaintiff] home

because there was no work currently available for [her] that fit her medical restrictions. At

this stage, the Court looks at the employer's evidence as true. The unavailability of work

perform [sic] qualifies as a legitimate, nonretaliatory reason for the adverse employment

action ofsending [the plaintiff] home."(citation omitted)); White v. Malphus Constr. Co.,

No. C.A. 9:07-3052-PMD, 2008 WL 4221723, at *3 (D.S.C. Sept. 15, 2008)("Plaintiff

here has shown nothing other than proximity in time to support his claim of retaliatory

discharge. Defendant's legitimate, non-retaliatory reason for terminating [p]laintiff was

that it simply did not have any permanent light duty jobs and [pjlaintiff has no evidence to

dispute that fact.");see also Hylton v. NorrellHealth Care ofN.Y., 53 F. Supp. 2d 613,620

(S.D.N.Y. 1999)("[The defendant] has offered legitimate, business-related reasons for its

actions.[The defendant] gave 'regular' work to [the plaintiff] after her sexual harassment

complaint, when that work was available in the face ofa business downturn. That 'regular'

work only ceased when [the plaintiff] rejected work from [the defendant].").

       Defendant has also supplied evidence that while Plaintiff eventually was no longer

assigned any overtime, this was due to the fact that Defendant was already struggling to

                                           -37-
find any work to provide Plaintiff. Beckingham explained that they "no longer needed him

to perform overtime work since [they] were struggling to find sufficient work for him to

perform during regular workings hours." (Dkt. 44 at 37). Cox similarly averred that "as

the projects moved forward and the winter weather set in, . ..[they] were [often] unsure

what tasks to assign to [Plaintiff] until after the workday began and an assessment of the

tasks could be made." (Dkt. 45 at ^ 38).

       The fact that Plaintiff was unable to perform the essential ftmctions of his position

and could no longer perform the types of assignments that generally permitted overtime

pay is a legitimate, non-retaliatory reason explaining why Plaintiff was no longer given

overtime. See Basith v. Cook County, 241 F.3d 919, 933 (7th Cir. 2001)("Cook County

ha[s] provided legitimate non-retaliatory reasons for requiring Basith to take medical leave

and for refusing to schedule him for overtime and holiday work. In particular, Basith could

not perform the essential functions of his job, and there was no need to perform overtime

or holiday work under his special assignment.");see also E.E.O.C. v. Aldi, Inc.,'Ho. CIV.A.

06-01210,2008 WL 859249, at *17(W.D.Pa. Mar. 28,2008)(the inability to perform the

essential functions of a position is a legitimate nonretaliatory reason explaining the

plaintiffs dismissal).

       Furthermore, Plaintiffs work schedule and assignments were altered in an effort to

provide him with light duty assignments to accommodate his disability. See Wulff v.

Sentara Healthcare, Inc., 513 F. App'x 267, 272 (4th Cir. 2013)("The district court

assumed that Wulff established her prima facie case of retaliation but granted summary

judgment because Sentara explained that it removed Wulfffrom the schedule because she

                                           -38-
was unable to perform the essential functions of her job, and Wulff produced no evidence

that this explanation was pretextual. We find the district court's analysis and conclusion to

be correct."); see, e.g., Puletasi, 290 F, App'x at 18-19; Basith, 241 F.3d at 933; Federico,

2013 WL 3991818, at *9. Similarly, Plaintiff was assigned to perform fire watch duties

while his co-workers ate lunch because that was one ofthe tasks he could perform with his

physical limitations, and it was required to ensure that the gas-powered tools did not

reignite. {See Dkt. 44 at ^ 39; Dkt. 45 at 140).

       The undisputed evidence demonstrates that Defendant provided Plaintiff with a

number of light-duty tasks to perform after relieving him from power-washing duty to

accommodate for his disability. {See Dkt. 43-1 at 71, 84, 86, 88-90; Dkt. 44 at        26-28;

Dkt. 45      25,30). Plaintifftestified that many ofthese tasks still required some use of his

right arm, and thus, resulted in at least some discomfort or an inability to safely complete

them. {See, e.g., Dkt. 43-1 at 69-71, 91-92). Defendant supplied unrebutted evidence that

by late December, it had run out of additional light-duty tasks to offer Plaintiff that would

account for his physical limitations and be satisfactory to him. {See Dkt. 44 at       44-45;

Dkt. 45 at     38, 54; Dkt. 50-1 at 3). As a result of the limited number of tasks available

to Plaintiff due to his disability, seasonal constraints, and the completion ofthe projects at

the worksite. Defendants were unable to find tasks sufficient to fill Plaintiffs regular

working hours and thus. Plaintiff was unable to seek overtime and was asked to work

different hours from his co-workers. {See Dkt. 44 at          37, 39; Dkt. 45 at     38, 40).

Plaintiff offers no evidence to suggest that these reasons were pretextual for retaliation due

to his alleged disability. Indeed, Plaintiffs self-serving and conclusory testimony simply

                                             -39-
that he was fired as a result of his disability (see, e.g., Dkt. 43-1 at 101-02, 105, 108), and

his generic and nondescript assertions that he was no longer assigned overtime and had his

work assignments and work schedule altered, are insufficient to demonstrate that

Defendant's reasons were pretextual and avoid summary judgment,see Trane v. Northrop

Grumman Corp., 94 F. Supp. 3d 367, 375 (E.D.N.Y. 2015)("Conclusory allegations of

discrimination are insufficient to show that a defendant's non-discriminatory reasons are

pretexts and avoid summary judgment."), aff'd, 639 F. App'x 50(2d Cir. 2016).

       Therefore, Defendant has submitted legitimate, non-retaliatory reasons for

Plaintiffs alleged adverse actions, and Plaintiff has failed to point to any evidence

demonstrating that these reasons were pretextual. Accordingly, to the extent Plaintiffs

Complaint alleges an ADA retaliation cause of action. Defendant is granted summary

judgment on that claim as well and it too is dismissed.

III.   The Claims Arising from Plaintiffs NYSDHR Complaints


       Plaintiffs Complaint does not make any reference to the NYSHRL and appears to

only allege claims for disability discrimination, harassment, and retaliation arising under

the ADA. (See Dkt. 1 at 1, 4). However, Plaintiff does attach to his Complaint a

"Determination After Investigation" issued by the NYSDHR,indicating that Plaintiff filed

a verified complaint with the NYSDHR on December 24, 2015, which alleged violations

of the NYSHRL. (Id. at 8-13). Plaintiff also attaches a "Final Investigation Report and

Basis of Determination" to his Complaint, indicating that the NYSDHR found "probable




                                              40-
cause to support the allegations of the [NYSHRL] complaint." {Id. at 14-16).^ Given

Plaintiffs pro se status, the Court will assume that Plaintiff intended to assert NYSHRL

claims alongside his ADA causes of action, at least as they pertain to the allegations within

the December 24, 2015, NYSDHR complaint referenced by Plaintiffs attachments.

Because the record demonstrates that Plaintiff also filed earlier NYSDHR complaints

referenced by Defendant in its motion papers, the Court will also determine the vitality of

any claims asserted in those complaints for the sake of completeness.

       A.     This Court Lacks Jurisdiction over Plaintiffs NYSHRL Allegations
              Asserted in His First and Second NYSDHR Complaints

       Defendant argues that "[t]o the extent Plaintiff purports to assert claims under the

[NYSHRL],... any such claims are procedurally improper since all NYSHRL claims are

barred by the election of remedies doctrine." (Dkt. 48 at 11). New York Executive Law




^      The Court notes that the NYSDHR probable cause determination addresses only
"the question of probable cause, i.e. that there is sufficient evidence of... discrimination
and retaliation ...to warrant a public hearing." Dollman v. Mast Indus., Inc., No.08 CIV.
10184 WHP, 2011 WL 3911035, at *1 (S.D.N.Y. Sept. 6, 2011) (quotation omitted).
Although the Second Circuit has held that"a finding ofprobable cause by an administrative
agency, such as the EEOC,... is admissible to help establish [a plaintiffs] prima facie
case" in the context of a Title VII claim, it is "not determinative." Philbrook v. Ansonia
Bd. ofEduc., 757 F.2d 476, 481 (2d Cir. 1985), ajfd and remanded, 479 U.S. 60(1986).
Accordingly, simply because the NYSDHR determined that Plaintiffs NYSHRL
allegations warranted an administrative hearing does not preclude this Court from
dismissing Plaintiffs claims based on a properly supported motion for summaryjudgment.
See Rabies v. Cox & Co., 987 F. Supp. 2d 199, 209 (E.D.N.Y. 2013) (rejecting the
plaintiffs reliance upon the NYSDHR report because the framework used for determining
the presence of probable cause in that context "is a far more lenient standard than the
[pjlaintiffs burden here" in opposing the defendant's summary judgment motion
(quotation omitted)).
                                           -41 -
§ 297(9) contains an election of remedies provision which provides, in pertinent part, as

follows:


      Any person claiming to be aggrieved by an unlawful discriminatory practice
      shall have a cause ofaction in any court of appropriate jurisdiction... unless
      such person hadfiled a complaint hereunder or with any local commission
       on human rights . . . provided that, where the division has dismissed such
       complaint on the grounds of administrative convenience, on the grounds of
       untimeliness, or on the grounds that the election ofremedies is annulled,such
       person shall maintain all rights to bring suit as if no complaint had been filed
       with the division.

(emphasis added). Accordingly, NYSHRL "claims, once brought before the NYSDHR,

may not be brought again as a plenary action in another court." York v. Ass'n ofthe Bar of

the City cfN.Y,286 F.3d 122, 127(2d Cir. 2002). "Furthermore, there is no question that

the election-of-remedies provision[] ... appl[ies] to federal courts as well as state." Id.

Thus,"N.Y. Exec. Law § 297(9)deprives courts ofsubject matter jurisdiction" over claims

already decided by the NYSDHR. Wilson-Richardson v. Reg'l Transit Serv., Inc., 948 F.

Supp. 2d 300, 304 (W.D.N.Y. 2013) (dismissing the plaintiffs NYSHRL claims

previously filed with and fully investigated and decided by the NYSDHR(citing Skalafuris

V. City ofNew York, 444 F. App'x 466,467(2d Cir. 2011))); see Moodie v. Fed. Reserve

Bank ofN.Y., 58 F.3d 879, 884 (2d Cir. 1995)("Both the language of the statute and its

consistentjudicial interpretation establish that § 297(9)poses an insuperable jurisdictional

bar."); Goldson v. Krai, Clerkin, Redmond, Ryan,Perry & Van Etten, LLP,No. 13CV2747-

GBD-FM,2014 WL 4061157, at *7(S.D.N.Y. July 11, 2014)(stating that the election of

remedies issue "is jurisdictional," and thus, "the Court must consider the argument"),

report and recommendation adopted. No. 13 CIV. 2747-GBD-FM, 2014 WL 3974584


                                           -42-
(S.D.N.Y. Aug. 13, 2014). Additionally,"[a] claimant cannot avoid the jurisdictional bar

presented by § 297(9) by merely adding additional elements . . . [or] by changing bis

theory." Wilson-Richardson, 948 F. Supp. 2d at 304 (alteration in original) (quoting

Carroll v. United Parcel Serv., No. 00-7037, 2000 WL 1185583, at *3 (2d Cir. Aug. 21,

2000)); see McCalla v. City of New York, No. 15 Civ. 8002 (LAK)(AJP), 2017 WL

3601182, at *37 (S.D.N.Y. Aug. 14, 2017)(stating that the election of remedies doctrine

"is not limited to the precise claims brought in the administrative proceeding, but extends

to all claims arising out of the same events"(quoting Coppedge v. N.Y.C. Sales Inc., 10

Civ.6349,2011 WL 4343268 at *2(S.D.N.Y. Sept. 8,2011))),report and recommendation

adopted. No. 15-CV-8002(LAK),2017 WL 4277182(S.D.N.Y. Sept. 22,2017).

       Here, it is undisputed that Plaintiff filed three separate complaints with the

NYSDHR. {See Dkt. 42-1 at         147, 150, 153). In regards to the first two administrative

complaints,the NYSDHR found "no probable cause"to conclude that the alleged wrongful

conduct bad occurred, and it dismissed both complaints. {See Dkt. 42-1 at        157-58; see

Dkt.43-2 at 82-86). The NYSDHR issued its "no probable cause" determinations on April

11, 2016, about five months prior to the commencement of this action. Since none of the

exceptions to § 297(9)'s jurisdictional bar are applicable. Plaintiff, having already elected

his remedies by seeking recourse through the state administrative agency, may not now

assert NYSHRL claims in this action based upon the facts asserted in his first two

NYSDHR complaints. See generally Waller v. Muchnick, Golieb & Golieb, P.C., 523 F.

App'x 55, 56 n.l (2d Cir. 2013)("Under New York law, a litigant who files a claim with

the NYSDHR cannot bring the same claim in federal court; the District Court, therefore,

                                           -43-
properly concluded that it lacked jurisdiction over plaintiffs claims arising out of New

York state and city law."(citing Desardouin v. City ofRochester, 708 F.3d 102, 106 (2d

Cir. 2013)("The District Court properly ruled that [the plaintiffs] NYSHRL claim was

barred on the basis of election of remedies, in view of N.Y. Exec. Law § 297(9),

which ... precludes resort to courts after claims have been filed with a local commission

on human rights."))). Accordingly, to the extent Plaintiffs Complaint seeks to assert

NYSHRL claims based upon his first two NYSDHR complaints. Plaintiffs claims are

barred by § 297(9)'s election of remedies provision and are dismissed.

      B.     The Court has Jurisdiction to Adjudicate Plaintiffs NYSHRL
             Allegations Arising from his Third NYSDHR Complaint

       Defendant also seeks dismissal ofany NYSHRL claims arising from Plaintiffs third

NYSDHR complaint. {See Dkt. 48 at 11). Defendant contends that because Plaintiffs

third NYSDHR complaint was still pending at the time he filed his federal Complaint, the

fact that Plaintiff eventually "obtained a dismissal for administrative convenience with

respect to his NYSHRL claims stemming from" his third NYSDHR complaint is

immaterial. {Id. at 11-12). However, under New York Executive Law § 297(9), where the

NYSDHR has dismissed a "complaint on the grounds of administrative convenience, on

the grounds of untimeliness, or on the grounds that the election of remedies is annulled,

such person shall maintain all rights to bring suit as ifno complaint had been filed with

the division!'' (emphasis added).

      It is undisputed that Plaintiff filed a request with the NYSDHR to dismiss his third

complaint in order to pursue his claims in federal court, and that the NYSDHR dismissed


                                         -44-
his third administrative complaint based upon this request. (Dkt.42-1 at^ 161). New York

State courts and federal courts in this Circuit, including the Second Circuit, have endorsed

this procedure. See Whidbee v. Garzarelli Food Specialties, Inc., 223 F.3d 62,76(2d Cir.

2000) (finding that the district court erred in granting summary judgment where "the

plaintiffs requested and received dismissals oftheir Division ofHuman Rights complaints

based on administrative convenience[,]... and obtained them prior to the District Court's

decision"); Promisel v. First Am. Artificial Flowers, Inc., 943 F.2d 251, 257-58 (2d Cir.

1991)("Even at the request ofthe plaintiff, the administrative dismissals do not circumvent

the operation of the election of remedies provision. . . . We see no need to read in a

restriction upon a plaintiffs ability to have such suits dismissed in order to bring state

claims in an ongoing federal proceeding where no such restriction exists in the statute, and

which New York courts themselves do not appear to contemplate."); People ofState of

N.Y., by Abrams v. Holiday Inns, Inc., No. 83-CV-564S, 1992 WL 532169, at *15

(W.D.N.Y. Aug. 28, 1992)("[A]n effective administrative convenience dismissal may be

issued to a plaintiff who has already commenced an action in federal court." (citing

Eastman Chem. Prod., Inc. v. N.Y. State Div. ofHuman Rights, 162 A.D.2d 157, 158-59

(1st Dep't 1990))), adhered to on reconsideration sub nom. People ofState of N.Y. by

Abrams v. Holiday Inns,/«<?., No.83-CV-564S, 1993 WL 30933(W.D.N.Y.Jan.28,1993);

MJ Cahn Co. v. N.Y. State Div. of Human Rights, 148 A.D.3d 602, 603 (1st Dep't)

("[NYSJDHR properly dismissed Kamate's complaint on the ground that her election of

remedies was annulled, notwithstanding that she sought dismissal of the [NYSjDHR

complaint only after commencing a state court action alleging the same claims."(citation

                                           -45-
omitted)), leave to appeal denied, 29 N.Y.Sd 919 (2017); Universal Packaging Corp. v.

N.Y. State Div. of Human Rights, 270 A.D.2d 586, 588 (3d Dep't 2000)("As State

administrative dismissals are permitted to avoid duplicative proceedings and conserve

scarce State resources where, as here, the complainant clearly expressed a preference to

have the State claim litigated in an already filed Federal action, we cannot find that the

determination rendered should be set aside as 'purely arbitrary.'"). Indeed, as one state

court aptly explained, "such dismissal clearly effectuatefs]" a plaintiffs election of

remedies. Universal Packaging Corp., 270 A.D.2d at 588.

       Accordingly, because Plaintiff effectively sought and received the dismissal of his

third NYSDHR complaint on the grounds of administrative convenience before the merits

of Plaintiffs federal litigation were assessed, it would be erroneous to conclude that

Plaintiff is unable to pursue any NYSHRL claims arising from that NYSDHR complaint

due to the election of remedies doctrine. In other words, simply because the third

NYSDHR complaint was still pending at the time the instant action was commenced does

not strip this Court of its jurisdiction to adjudicate any NYSHRL claims arising from that

administrative complaint. Therefore, the Court rejects Defendant's position that any and

all NYSHRL claims arising from the third administrative complaint are barred from

consideration in this action as a result ofthe election of remedies doctrine.


       C.     Remaining NYSHRL Claims

       However, to the extent Plaintiff has raised NYSHRL claims in his Complaint, and

those claims survived Defendant's procedural challenges discussed above, any such

NYSHRL claims are dismissed for the same reasons that Plaintiffs ADA causes of action

                                           -46-
do not survive Defendant's motion for summary judgment. See Stolpner v. N.Y. Univ.

Lutheran Med. Ctr., No. 16-CV-997(KAM), 2018 WL 4697279, at *32 (E.D.N.Y. Sept.

29, 2018)("As plaintiffs claims under NYSHRL are analyzed using the same substantive

standards as those brought pursuant to the ADA,the analysis is coextensive. Accordingly[,]

the court grants defendant's Motion for Summary Judgment as to plaintiffs NYSHRL

claims for the same reasons as stated above that the court granted defendant's summary

judgment motion on plaintiffs ADA claims."); Baron v. Advanced Asset & Prop. Mgmt.

Sols., LLC, 15 F. Supp. 3d 274, 281 (E.D.N.Y. 2014)("[Sjummary judgment motions

under the NYSHRL are analyzed under the same McDonnell Douglas burden-shifting

framework as ADA claims."); McCowan v. HSBC Bank USA, N.A., 689 F. Supp. 2d 390,

405 n.6(E.D.N.Y. 2010)("For the purposes ofthis summaryjudgment motion, analysis of

plaintiffs claims under the ADA and NYSHRL yields the same results.").

                                    CONCLUSION


       For the foregoing reasons. Defendant's motion for summary judgment(Dkt. 42)is

granted, and Plaintiffs Complaint(Dkt. 1)is dismissed. The Clerk of Court is directed to

close this case.


       SO ORDERED.




                                            ElLIZA^THXTOLF§te^
                                            UnitetkStates District Judge

Dated:        March 28, 2019
              Rochester, New York



                                         -47
